DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of an object having a single-layer structure from a composition comprising component (a) copolyamide 610/1,3-BAC10 and component (b) in the reply filed on April 11, 2022 is acknowledged.  The traversal is on the ground(s) that the claims are linked as to form a single general inventive concept.  This is not found persuasive because the species comprising an additional reactive component (c), e.g., an impact modifier, engenders a different object.  Moreover, applicants have not submitted evidence or identified such evidence now of record showing the inventions to be obvious variants or clearly admitted on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-14 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on species.
Claim Rejections - 35 USC § 112
Claims 1-11 and 15-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear whether the L/D ratio defines the ratio of the longest diameter (width) to the longest diameter (length) of a cross section of the fiberglass.
In claim 1, it is unclear how the “additive” (c) distinguishes over either the fiberglass (b) or the impact modifier (c).     
In claims 15 and 21, “and mixtures thereof” is redundant to the antecedently-recited “at least one”.
In composition claim 16, considering the claim does not further limit method claim 1, reliance on method claim 1 for the copolyamide is indefinite.
Object claim 24 is indefinite for depending upon method claim 24.
Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  It is not apparent how claim 2 further limits claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 15, 24 and 26 are rejected under 35 U.S.C. 102(a1) and (a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2015/0175744 (Ieda).
Ieda discloses the formation of objects from a composition comprising:
a) a copolyamide obtained from (a) an alicyclic dicarboxylic acid, (b) a diamine having 8 or more carbon atoms, (c-1) an aliphatic dicarboxylic acid and (c-2) an additional diamine inclusive of branched, alicyclic and aromatic diamines (embraces Applicants’ copolyamide); and
b) a glass fiber inclusive of glass fibers having a true circular shape in its cross-section having an “ellipticity” (L/D ratio) of approximately 1 (meets Applicants’ fiberglass with a circular cross-section and a L/D ratio)
(e.g., abstract, [0057-0059], [0063], [0090-0137], [0146-0147], [0260], [0262], [0382-0383], Tables 1 and 5, claims)
	Ieda expressly discloses: (Example 3) copolyamide XY/X1Y comprising a repeating unit obtained from C6 cycloaliphatic dicarboxylic acid (CHDC) and C10 aliphatic diamine (C10DA) (meets Applicants’ repeating unit XY and weight thereof ) and a repeating unit obtained from CHDC and branched aliphatic diamine (2MC5DA) (meets Applicants’ repeating unit X1Y and weight thereof); (Example 11) copolyamide XY/X1Y comprising a repeating unit obtained from CHDC and C9 aliphatic diamine (C9DA) (meets Applicants’ repeating unit XY and weight thereof) and a repeating unit obtained from CHDC and branched aliphatic diamine (2MOD) (meets Applicants’ repeating unit X1Y and weight thereof); and (Examples 13 and 14) glass fibers having a true circular shape having an “ellipticity” (L/D ratio) of approximately 1 (meets Applicants’ fiberglass with a circular cross-section and a L/D ratio).
	As to method claims 1, 2 and 9, while not expressly set forth in Ieda’s working examples, the formation of an object from a composition comprising the copolyamide per Examples 3 or 11 (either meets Applicants’ copolyamide derived from a branched aliphatic diamine (X1) and A/X1Y weight ratio thereof) and the glass fibers per Examples 13 or 14 (either meets Applicants’ fiberglass with a circular cross-section and a L/D ratio) is immediately-envisaged to one having ordinary skill in the art.  In the alternative, it would have been within obvious to one having ordinary skill in the art to combine the copolyamide per Examples 3 or 11 with the glass fiber per Examples 13 or 14 for their expected additive effect and with the reasonable expectation of success.  As presently recited, the copolyamide does not preclude units derived from cycloaliphatic dicarboxylic acids as disclosed by Ieda. Indeed, “aliphatic” dicarboxylic acid embraces cycloaliphatic dicarboxylic acids. The introductory phrase, "a method for limiting warping" does not serve to patentably distinguish the present claims from the disclosure of Ieda.  This language, in effect, simply states the result of forming an object from a composition.  To the extent Ieda discloses the same step of object formation, it is reasonably believed that the claimed warping feature is inherently met.
	As to method claim 3, per Examples 13 and 14, Ieda’s immediately-envisaged compositions comprising 100 pbw copolyamide, 50 pbw glass fiber and additives would meet claimed amounts.
	As to method claim 4, the arylamine is not required.  In any event, it would have been within the purview of Ieda’s inventive disclosure, and obvious to one having ordinary skill in the art, to use an aromatic diamine in place of the exemplified branched aliphatic diamines as per such being alternative (c-2) diamines [0130-0134].
As to method claims 5 and 6, the cycloaliphatic diamine is not required.  In any event, it would have been within the purview of Ieda’s inventive disclosure, and obvious to one having ordinary skill in the art, to use a cycloaliphatic diamine in place of the exemplified branched aliphatic diamines as per such being alternative (c-2) diamines [0130-0134].
As to method claims 7 and 8, Ieda exemplifies copolyamides from 2-methylpentamethylenediamine (2MC5DA) and 2-methyloctamethylenediamine (2MOD).
As to method claim 10, Ieda exemplifies copolyamides from C6 cycloaliphatic dicarboxylic acid.
As to method claim 11, Ieda exemplifies copolyamides from C-9 and C10 aliphatic diamines.
As to method claim 15, the additive is not required.
As to product claim 24, Ieda exemplifies pellets (objects).
As to product claim 26, Ieda’s composition has application in the electrical and electronic fields [0358].
Claim Rejections - 35 USC § 103
Claims 16-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0175744 (Ieda) described hereinabove.
As to product claims 16, 17, 19 and 20, in light of Ieda’s disclosure per [0092], it would have been obvious to one having ordinary skill in the art to produce the copolyamides of Ieda from a C3, C4 or C7-10 cycloaliphatic dicarboxylic acid in place of the exemplified C6 cycloaliphatic dicarboxylic acid for the expected additive effect.  
As to product claim 18, it would have been obvious to one having ordinary skill in the art to produce the copolyamides of Ieda from a C7-10 cycloaliphatic dicarboxylic acid in place of the exemplified C6 cycloaliphatic dicarboxylic acid for the expected additive effect.  
As to product claim 21, the additive is not required.
As to product claims 22 and 23,  it is within the purview of Ieda’s inventive disclosure to produce films.
As to method claim 25, Ieda discloses the formation of products via injection molding.
Conclusion
   Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA L. WOODWARD/           Primary Examiner, Art Unit 1765